Notice of Pre-AIA  or AIA  Status
The present application, filed on or after May 17, 2019, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,320,573 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record: Michael J. Curley on March 25, 2021.
See attached Supplemental Amendment.

Reasons For Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 10, and 14. The closest prior art of record:
Cambou (US 20180129801 A1 / US patent 10,320,573)
Chandra et al. (US 20160078252 A1), is attempting to solve the same issue as the instant application but the address in which the challenge response is stored is not determined based on a message digest, see Figs. 3-4. 
Schrijen et al. (US-20180329962-A1), discloses using a Hamming distance as a threshold to determine fuzzy ID in a Physical Unclonable Function (PUF) environment.
The prior art cited above does not disclose the entire limitation “executing challenge instructions using the PUF characteristics contained in the input to generate a challenge response output, the challenge instructions specifying rules for generating the challenge response output from the PUF characteristics contained in the input; and store the first initial challenge response in an addressable data structure at an address determined by the second message digest.” as cited in the application.
This limitation in conjunction with all the other limitations in claims 1, 10, and 14 neither anticipate nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claims 1, 10, and 14 contain allowable subject matter along with claims 2-9, 11-13, and 15-20 based on their dependency on claims 1, 10, and 14 respectively.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                         

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493